DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the arguments filed May 18, 2022, the following reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,203,320 to Augustine in view of U.S. Patent Application Publication No. 2017/0209022 to Molnar.
In regard to claims 1 and 15, Augustine discloses a laryngoscope 200 comprising a handle 202 and a blade 204, wherein the handle has a body with a proximal end and a distal end and having a length between the proximal end and the distal end, wherein the blade is curved for lifting the epiglottis and gaining access to a subject’s airway and sized to fit with the contour of a human larynx and wherein the blade has a distal end, a proximal end, a front surface, a back surface, a left flanking surface and a right flanking surface, and wherein the handle is attached at its distal end to the proximal end of the blade at an angle, and wherein the laryngoscope comprises an endotracheal tube (ETT) channel 240 having a passageway encircled by a wall in the body of at least a portion of the handle length, wherein the ETT channel has a proximal end opening located at or near the proximal end of the handle and wherein the ETT channel has a distal end opening, and wherein the laryngoscope further comprises a suction channel 256/260 formed as a passageway in the body of the laryngoscope, wherein the suction channel has a proximal end opening 250/254 located at or near the proximal end of the handle and wherein the suction channel has a distal end opening 298/292 located at or near the distal end of the blade and wherein the suction channel has a diameter compatible for positioning a camera in the suction/camera channel; and wherein the laryngoscope further comprises a connector 257/261 extending from the body of the handle, the connector comprising a lumen enclosed by a wall, the lumen opening into the suction channel, wherein the connector is a port for connecting the suction channel to an oxygen, suction and/or vacuum source (See Fig. 18-29 and Col. 11, Line 23 – Col. 12, Line 51).  Augustine is silent with respect to wherein the suction channel formed within the body of the laryngoscope has a dual function for performing suction while also housing a camera.   Molnar teaches of an analogous airway device comprising a visualization device 10 incorporated into a suction tube 292 (See Figs. 22a-c).  Specifically a camera 18 is inserted into an opening at a proximal end of the suction tube and inserted to the distal end thereof to provide real time imaging during a surgical procedure (See paragraph 0184-0187).  It would have been obvious to one skilled in the art at the time the invention was filed to incorporate a camera into the suction catheter of Augustine to ensure more precise positioning of the suction catheter at a target site within the body as tuaght by Molnar.  
In regard to claim 2, Augustine discloses a laryngoscope, wherein the blade contains a protective flange 286b extending distally from the distal end of the blade front surface and wherein the flange is distal to the distal end opening of the ETT channel (see Fig. 18).  
In regard to claim 3, Augustine discloses a laryngoscope, wherein the ETT channel contains a slit opening the ETT channel onto at least one surface of the laryngoscope (see Figs. 20, 23 and 24-25). 
In regard to claim 4, Augustine discloses a laryngoscope, wherein the slit opens the ETT channel to the left flanking surface or to the right flanking surface of the laryngoscope (see Figs. 20, 23 and 24-25).
In regard to claim 6, Augustine discloses a laryngoscope, wherein the ETT channel from the handle continues through at least a portion of the blade length and wherein the ETT channel opens with its distal end proximally to or at the distal end of the blade (See Fig. 18-29 and Col. 11, Line 23 – Col. 12, Line 51).  
In regard to claim 7, Augustine, as modified by Molnar, discloses a laryngoscope, wherein the laryngoscope comprises one or more guide grooves formed as a recess in at least a portion of the wall of the ETT channel and/or one or more guide grooves formed as a recess in one or more external surfaces of the handle and/or the blade, and wherein a depth of the guide groove is compatible with placing a bougie in the guide groove (see Fig. 16d-e and paragraphs 0162-0163).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the ETT channel of Augustine to include a groove to further accommodate a bougie inserted therein allowing for more accurate placement and positioning of the device during intubation of a patient as taught by Molnar.  
In regard to claim 14, Augustine, as modified by Molnar, discloses a laryngoscope, the system further comprising one or more of the following items: a) a camera adapter, wherein the camera adapter is a substantially cylindrical body enclosing a lumen for housing a camera; b) a channel adapter having a substantially conical body formed by a wall that encloses a lumen, the body having a distal end and a proximal end and a length between the distal end and a proximal end, wherein the conical body has a first diameter (d1) at the distal end and a second diameter (d2) at the proximal end, wherein the first diameter (d1) is smaller than the second diameter (d2), and wherein the first diameter (d1) is smaller than a diameter of the proximal end opening of the suction channel, and wherein the second diameter (d2) is larger than the diameter of the proximal end opening of the suction channel; c) a bougie; and/or d) a camera (see Figs. 19-22 and Col. 12, Line 36 –Col. 13, Line 51).    
In regard to claim 6, Augustine discloses a laryngoscope, wherein the laryngoscope is j-shaped (See Figs. 18-23).  
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,203,320 to Augustine in view of U.S. Patent Application Publication No. 2017/0209022 to Molnar in further view of of U.S. Patent Application Publication No. 2005/0054903 to Cantrell.  
In regard to claims 9-11, Augustine, as modified by Molnar, discloses a laryngoscope, wherein the laryngoscope with a dual functioning suction/camera channel (See rejections above) but are silent with respect to a suction control port located on the front surface of the handle, wherein the suction control port is a lumen in the body of the handle and wherein the lumen is connected to the suction channel, and wherein the air pressure inside the suction lumen is controllable by opening and closing the suction control port.  Cantrell teaches of an analogous laryngoscope with viewing and suctioning capabilities and comprises a suction break 22d located on the handle of the laryngoscope (See Figs. 1 and 3).  Specifically, a suction conduit 22 enters the laryngoscope at the suction fitting 22c located on the top of handle 18.  A suction break 22d opens to the air and allows a finger to control the presence and intensity of suction (See paragraphs 0023, 0033).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the laryngoscope of Augustine to include a suction break to enable a user to more easily control the presence and intensity of suction by covering and uncovering the suction break via a finger as tuaght by Cantrell.  
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein a connector is integrally formed to extend as part of a solid one-piece handle body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant states that Augustine fails to disclose “wherein the laryngoscope further comprises a connector extending from the body of the handle”.  Examiner strongly disagree.   As seen in Figs 18-23, connector 261 which forms a proximal end of catheter 260, clearly “extends from the body of the handle”.  The current claim lanague does not require the connector to be formed/molded as part of the handle/body itself, as argued by the Applicant, but merely that the “laryngoscope comprises a connector extending from the body of the handle”.   As broadly as claimed, connector 261 undoubtedly comprises a lumen (not labeled, through which suction is applied) enclosed by a wall (i.e. the actual wall of the connector itself), the lumen opening into the suction channel (i.e. the catheter tube 260), wherein the connector is a port for connecting the suction channel to an oxygen, suction and/or vacuum source (see Col. 11, Line 23 – Col. 12, Line 51).  The rejections in view of Augustine stand.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a suction/camera channel having a dual function of performing both suction and housing a camera within a single lumen at the distal end opening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant states that Molnar fails to teach the claimed suction/camera channel because a separate camera tube 12 is placed within a suction tube 292.  Examiner strongly disagree.   Molnar clearly disclose a suction tube 290 equipped with a visualization device.   The suction tube in its entirety, is interpreted as being the claimed “suction/camera channel”.  The current claim lanague merely claims a suction/camera channel having a dual function of performing suction while also housing a camera, with a diameter compatible for positioning a camera.  The fact that the camera tube 12 is inserted and placed into a suction tube 292 is irrelevant to the current claim limitations.   As broadly as claimed, Molnar clearly disclose and illustrates a suction/camera channel 290 which has a dual function of performing suction while also housing a camera therein and the rejections stand.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a suction/camera channel integrally formed as part of a solid one-piece handle body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues that Augustine, Molnar and Cantrell disclose devices wherein suction catheters are inserted through a channel and is contrary to the claimed invention.  Examiner strongly disagree.  The current claim lanague merely requires “wherein the laryngoscope further comprises a suction/camera channel formed as a passageway in the body of the laryngoscope” which clearly is met by a suction catheter being inserted into a channel of a laryngoscope as stated above.  As broadly as claimed, the suction/camera channel itself is a “passageway” which is formed within the body of the laryngoscope and the claims stand rejected in view of Augustine, Molnar and Cantrell.  Applicant is advised to positively define the handle as being being made a solid-piece body wherein various channels, lumens recesses (i.e. suction/camera channel and ETT channels) are integrally formed/molded to be part (i.e. as disclosed in para 0196) of the solid-piece body, and not inserted therein.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
5/23/2022